DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendment
In response to the amendment filed on 03/02/2022, Claim 3, 4, 10, 17-21, 23, and 26 have been cancelled, and Claims 1, 5-9, 11-16, 22, 24, 25 and newly added Claim 27-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 24 have been considered but are moot because the new ground of rejection does not rely on the new interpretation of the Ho reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new interpretation of the Ho prior art uses the expandable element (20a) to be the first expandable element whereas in the previous office action, element 52, was the expandable element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 24, 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesten (US PGPub 2014/0275804).
Regarding Claim 1, Kesten teaches a dilation catheter (100; Paragraph 0048)n comprising:
a shaft (110) extending along a central longitudinal axis (Figure 9A; Paragraph 0048); 
a tip (116) at a distal end of the shaft (110), wherein the tip (116) is sized and configured to pass through an isthmus of a Eustachian tube (ET) (Paragraph 0001, 0048, and 0058); and 
an expandable element (122) moveably coupled with the shaft (110; see Figures 9A and 9B), wherein a center of the expandable element (122) extends along a longitudinal axis (see Figures 9A and 9B), wherein the expandable element (122) is moveable along an exterior of the shaft (110) between a proximal position (Figure 9A) and a distal position (Figure 9B), wherein the expandable element (122) is operable to transition between an unexpanded state (Figure 9A) and an expanded state (Figure 9B), wherein the longitudinal axis of the expandable element (122) is laterally offset from the central longitudinal axis of the shaft (110; see Figures 9A and 9B; see Paragraph 0049), wherein the expandable element (122) in the unexpanded state is configured for insertion into the ET via the isthmus (see Paragraph 0051 and Paragraph 0001), wherein the expandable element in the expanded state is configured to dilate the ET (Paragraph 0051).
Regarding Claim 2, Kesten teaches the dilation catheter of claim 1, wherein the expandable element (122) comprises a balloon (Paragraph 0049; Figure 9B).
Regarding Claim 27, Kesten teaches the dilation catheter of claim 1, wherein the shaft (110) has a maximum perimeter, wherein the expandable element (122) is configured to extend outside of the maximum perimeter in both the unexpanded (Figure 9A) and expanded states (Figure 9B).
Regarding Claim 24, Kesten teaches a dilation catheter (100; Figures 9A-9B) comprising: 
a shaft (110)  that includes an exterior (Figure 9A); and 
an expandable element (122) in direct contact with the exterior of the shaft (110) (Paragraph 0049; Figures 9A), wherein the expandable (122) element is translatable along the exterior of the shaft (110) between a proximal position (Figure 9A) and a distal position (Figure 9B), wherein the expandable element (122) is operable to transition between an unexpanded state (Figure 9A) and an expanded state (Figure 9B), 
wherein the expandable element (122) in the unexpanded state is configured is sized and configured to pass through an isthmus of a Eustachian tube (ET) (see Paragraph 0051 and Paragraph 0001), wherein the expandable element (122) in the expanded state (Figure 9B) is configured to dilate the ET (Paragraph 0050), wherein the expandable element (122) extends around only a portion of the circumference of the shaft (110) in the unexpanded (Figure 9A) and expanded states (Figure 9B).
Regarding Claim 29, Kesten teaches the dilation catheter of claim 24, wherein the shaft (110) extends along a central longitudinal axis (Figures 9A-9B), wherein a center of the expandable element (122) extends along a first longitudinal axis (Figures 9A-9B), wherein the longitudinal axis of the expandable element (122) is laterally offset from the central longitudinal axis of the shaft (110) (see Figures 9A and 9B; see Paragraph 0049).
Regarding Claim 30, Kesten teaches the dilation catheter of claim 24, wherein the shaft (110) has a maximum perimeter, wherein the expandable element (122) is configured to extend outside of the maximum perimeter in both the unexpanded (Figure 9A) and expanded states (Figure 9B).   


Claim(s) 1, 2, 6-8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ho (US PGPub 2012/0116439).
 Regarding Claim 1, Ho teaches a dilation catheter comprising (Figures 7A-7:
a shaft extending along a central longitudinal axis (inner most shaft which is carrying tip 56 in Figure 7A); 
a tip (56) at a distal end of the shaft, wherein the tip is sized and configured to pass through an isthmus of a Eustachian tube (ET) (see Paragraph 0017; and the Examiner notes that the shaft carrying element 56 is a guidewire and guidewires are known to be sized to fit in relatively small spaces such as coronary arteries); and 
an expandable element (one balloon of balloons, 20a; see Paragraph 0034) moveably coupled with the shaft (56; see Figure 7A; Paragraph 0042), wherein a center of the expandable element (20a) extends along a longitudinal axis (See Figure 3B), wherein the expandable element (20a) is moveable along an exterior of the shaft (56) between a proximal position (Figure 7A) and a distal position (Figure 7E), wherein the expandable element (20a) is operable to transition between an unexpanded state and an expanded state (see Paragraph 0034), wherein the longitudinal axis of the expandable element (20a) is laterally offset from the central longitudinal axis (26) of the shaft (56) (See Figure 3B), 
wherein the expandable element (20a) in the unexpanded state is configured for insertion into the ET via the isthmus (Paragraph 0042), wherein the expandable element (20a) in the expanded state is configured to dilate the ET (Paragraph 0034 and 0042).
Regarding Claim 2, Ho teaches the dilation catheter of claim 1, wherein the expandable element comprises a balloon (Paragraph 0034 and 0042).
Regarding Claim 6, Ho teaches the dilation catheter of claim 1, wherein the expandable element comprises a first expandable element (20a; Figure 3A-3B), wherein the dilation catheter further comprises a second expandable element (20b) moveably coupled with the shaft (56), wherein the second expandable element (20b) is moveable along the shaft (56) between a proximal position (Figure 7E) and a distal position (Figure 7A), wherein the second expandable element (20b) is operable to transition between an unexpanded state and an expanded state (Paragraph 0034 and 0042; Figures 7A-7E).
Regarding Claim 6, Ho teaches the dilation catheter of claim 1, wherein IN AN ALTERNATE INTERPRETATION, the expandable element comprises a first expandable element (20a; Figure 3A-3B), wherein the dilation catheter further comprises a second expandable element (52) moveably coupled with the shaft (56), wherein the second expandable element (52) is moveable along the shaft (56) between a proximal position (Figure 7E) and a distal position (Figure 7A), wherein the second expandable element (52) is operable to transition between an unexpanded state and an expanded state (Paragraph 0034 and 0042; Figures 7A-7E).
Regarding Claim 7, Ho teaches the dilation catheter of claim 6, wherein the first (20a) and second expandable elements (52)  are movable along the shaft independently of one another (Figures 7A-7E).
Regarding Claim 8, Ho teaches the dilation catheter of claim 6, further comprising:(a) a first actuator (12) operable to move the first expandable element (52) along the shaft (56); and (b) a second actuator (54) operable to move the second expandable element (20) along the shaft (56).
Regarding Claim 14, Ho teaches the dilation catheter of Claim 6, wherein the first (20a) and second (20b) expandable elements are positionable so as to be opposed from one another about the central long axis of the shaft when the first and second expandable elements are in the distal positions (see Figures 4A-4B).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 6-9, 11, 15, 16, 22, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eaton (US PGPub 2018/0369548).
Regarding Claim 1, Eaton teaches a dilation catheter comprising (Figures 11-14)
a shaft (121) extending along a central longitudinal axis (Figure 11); 
a tip (12a) at a distal end of the shaft, wherein the tip is sized and configured to pass through an isthmus of a Eustachian tube (ET) (Figure 1); and 
an expandable element (150; Figure 14) moveably coupled with the shaft (121; see Figure 11), wherein a center of the expandable element (150) extends along a longitudinal axis (See Figure 6 and 14), wherein the expandable element (150) is moveable along an exterior of the shaft (121) between a proximal position (Figure 11) and a distal position (Figure 14), wherein the expandable element (150) is operable to transition between an unexpanded state and an expanded state (see Paragraph 0104), wherein the longitudinal axis of the expandable element (150) is laterally offset from the central longitudinal axis of the shaft (121) (See Figure 11-14; Paragraph 0104 and 0105), 
wherein the expandable element (150) in the unexpanded state is configured for insertion into the ET via the isthmus (Paragraph 0104), wherein the expandable element (150) in the expanded state is configured to dilate the ET (Figure 14).
Regarding Claim 2, Eaton teaches the dilation catheter of claim 1, wherein the expandable element (150) comprises a balloon (Paragraph 0104).
Regarding Claim 6, Eaton teaches the dilation catheter of claim 1, wherein the expandable element comprises a first expandable element (150), wherein the dilation catheter further comprises a second expandable element (150) moveably coupled with the shaft (121; Figures 11-14), wherein the second expandable element (150) is moveable along the shaft (121) between a proximal position (Figure 11) and a distal position (Figure 14), wherein the second expandable element (150) is operable to transition between an unexpanded state and an expanded state (Paragraph 0104-0105).
Regarding Claim 7, Eaton teaches the dilation catheter of claim 6, wherein the first (150) and second expandable elements (150)  are movable along the shaft independently of one another (Figures 14; Paragraph 0104).
Regarding Claim 8, Eaton teaches the dilation catheter of claim 6, further comprising:(a) a first actuator (52) operable to move the first expandable element (50) along the shaft (121); and (b) a second actuator (52) operable to move the second expandable element (50) along the shaft (121) (Paragraph 0114; Figure 3)..
Regarding Claim 9, Eaton teaches the dilation catheter of claim 6, further comprising: a first elongate member (140; Figure 11) extending along a first side (122a) of the shaft (121; see lumen 121A; Figure 12), wherein the first expandable element is moveable between the proximal and distal positions along the first elongate member (140); and (b) a second elongate member (140) extending along a second side (122c; Figure 12) of the shaft (121), wherein the second expandable element (150) is moveable between the proximal and distal positions along the second elongate member (140).
Regarding Claim 11, Eaton teaches the dilation catheter of claim 6, further comprising:(a) a first inflation lumen in fluid communication with the first expandable element (Paragraph 0114); and (b) a second inflation lumen in fluid communication with the second expandable element (Paragraph 0114), wherein the first and second inflation lumens extend longitudinally through the shaft (see Figures 12-14).
Regarding Claim 15, Eaton teaches the dilation catheter of claim 6, further comprising a third expandable element (150) moveably coupled with the shaft (121; Figures 11 and 14), wherein the third expandable element (150) is moveable along the shaft (121) between a proximal position and a distal position independently of the first and second expandable elements (see Figure 14), wherein the third expandable element (150) is operable to transition between an unexpanded state and an expanded state (Paragraph 0113).
Regarding Claim 16, Eaton teaches a dilation catheter comprising:
A first actuator (52; Figure 3-6; Paragraph 0081-0082);
A second actuator (52; Figure 3-6; Paragraph 0081-0082) 
a shaft (121; Figure 11; Paragraph 0065); 
a first expandable element (150) coupled with the first actuator (52; Figure 3 and Figure 11), wherein the first actuator is operable to drive translation of the first expandable element (150) along the shaft (see Figure 5) between a first position and a second position (Figures 11-12; Paragraph 0104), wherein the first expandable element extends along a second longitudinal axis (see Figure 11); and 
a second expandable element (150) coupled with the second actuator (52; Figure 3-5), wherein the second actuator is operable to drive translation of the second expandable element (150) along the shaft (121) between a first position and a second position (Figures 11 and 14), wherein the second expandable element (150) extends along a third longitudinal axis (see Figures 13), wherein the second and third longitudinal axis are laterally offset from the first longitudinal axis (see Figures 13 and see also Figure 11)
wherein each of the first (150) and second expandable elements (150) is operable to transition between an unexpanded state and an expanded state (Paragraph 0104), 
wherein each of the first (150) and second (150) expandable elements is configured to pass through an isthmus of a Eustachian tube (ET) in the unexpanded state (Paragraph 0084), 
wherein the first (150) and second expandable elements (150) are configured to cooperate to dilate the ET when in the expanded states (Paragraph 0084), 
wherein the first (150) and second expandable elements (150) are operable to move along the shaft (121) independently of one another (Figure 11 and 14).
Regarding Claim 22, Eaton teaches the dilation catheter of claim 16,  further comprising a third expandable element (150) moveably coupled with the shaft (121), wherein the third expandable element (121) is moveable along the shaft (121) between a proximal position and a distal position (Figures 11 and 14), wherein the third expandable element (62) is operable to transition between an unexpanded state (Figure 7C)  and an expanded state (Figure 7D).
Regarding Claim 28, Eaton teaches the dilation catheter of Claim 16, wherein the first and second expandable elements (140) are movable along an exterior of the shaft (121) between the first and second positions (See Figures 11 and 14)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten (US PGPub 2014/0275804) in view of Goldfarb (US PGPub 2011/0004057).
Regarding Claim 5, Kesten teaches the dilation catheter of claim 1, but is silent to any size dimensions of the device and thus fails to explicitly disclose wherein the expandable element is configured to provide the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeter when the expandable element is in the unexpanded state.
Goldfarb (US PGPub 2011/0004057), which is incorporated by reference (see Kesten Paragraph 0001), discloses the expandable element (balloon) may range in sizes from 5mm to 7mm but even smaller balloons “may be used for dilating structures other than the ostium of paranasal sinuses such as the eustachian tube”. Kesten discloses that the dilation catheter can be used for the dilation of Eustachian tubes (as claimed in Present Claims 1 of which Claim 5 depends upon).
Given that the balloon of the prior art reference(s) teach a balloon for the same purpose as applicants, it is the Examiners position that it would have been obvious to one of ordinary skill in the art to modify the size of the expandable element to be have an unexpanded maximum diameter less than or equal to 1 millimeter as applicant appears to have placed no criticality on the claimed range (see pp. [00173] indicating the balloons may be provided with various outer sizes in other examples) and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US PGPub 2012/0116439).
Regarding Claim 12, Ho teaches the dilation catheter of claim 6, wherein the first (20a) and second (20b) expandable elements are configured to cooperate to provide the dilation catheter but fail to disclose wherein the dilation catheter with a maximum outer diameter of at least 6 millimeters when the first and second expandable elements are in the expanded states.
Ho discloses the need to discover an optimum radius of the balloon (r) (Paragraph 0051-0053) in order to carry out procedures. It would have been obvious to one of ordinary skill in the art to modify the size of the expandable element to be have an expanded maximum diameter of at least 6 mm millimeter as applicant appears to have placed no criticality on the claimed range (see pp. [00173] indicating the balloons may be provided with various outer sizes in other examples) and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).
Regarding Claim 13, Ho teaches the dilation catheter of claim 6, wherein the first (20a) and second (20b) expandable elements are configured to cooperate to provide the dilation catheter but fail to disclose wherein the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeters when the first and second expandable elements are in the unexpanded states.
Ho discloses the need to discover an optimum radius of the balloon (r) (Paragraph 0051-0053) in order to carry out procedures. It would have been obvious to one of ordinary skill in the art to modify the size of the expandable element to be have an unexpanded maximum diameter of equal to or less than 1 mm as applicant appears to have placed no criticality on the claimed range (see pp. [00173] indicating the balloons may be provided with various outer sizes in other examples) and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04).


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771